Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest with respect to claim 1,  a blow-molded unitary structure comprising: a panel comprising: a first panel wall; and a second panel wall spaced apart from the first panel wall in a first direction; and a plurality of depressions monolithically formed with the first or second panel wall, each recessing from the second panel wall toward the first panel wall to enhance a strength of the panel, wherein each depression in the plurality of depressions comprises: an open top at the second panel wall; a closed bottom opposite to the open top; and a depression side wall connecting the open top and the closed bottom, wherein the depression side wall comprises a first depression side wall segment adjacent to the open top and a second depression side wall segment adjacent to the closed bottom, wherein the first and second depression side wall segments have different lateral widths or diameters measured on planes substantially perpendicular to the first direction, and wherein the first and second depression side wall segments are connected to each other by a step formed between the first and second depression side wall segments.
With respect to claim 11, the prior art of record does not teach or suggest blow molded unitary structure comprising: a panel comprising a first panel wall, and a second panel wall spaced apart from the first panel wall in a first direction; and a ridge monolithically formed with the panel and extended from the panel in the first direction beyond the second panel wall, the ridge comprising: a first ridge side wall comprising a first ridge base edge and a first ridge top edge, the first ridge base edge joined with the first panel wall; a second ridge side wall spaced apart from the first ridge side wall in a second direction, the second ridge side wall comprising a second ridge base edge and a second ridge top edge, the second ridge base edge  joined with the second panel wall; and a ridge top wall connecting the first ridge top edge of the first ridge side wall and the second ridge top edge of the second ridge side wall, wherein at a first ridge section of the ridge, a distance measured from the second ridge side wall to the first ridge side wall varies along the first direction.
With respect to claim 20, the prior art of record does not teach or suggest a blow-molded unitary structure comprising: a panel comprising a first panel wall, and a second panel wall spaced apart from the first panel wall in a first direction; and a ridge monolithically formed with the panel and extended from the panel in the first direction beyond the second panel wall, the ridge comprising: a first ridge side wall comprising a first ridge base edge and a first ridge top edge, the first ridge base edge joined with the first panel wall; a second ridge side wall spaced apart from the first ridge side wall in a second direction, the second ridge side wall comprising a second ridge base edge and a second ridge top edge, the second ridge base edge joined with the second panel wall; and a ridge top wall joined with the first ridge top edge of the first ridge side wall and the second ridge top edge of the second ridge side wall, wherein a distance measured from the second ridge top edge of the second ridge side wall to the first ridge side wall at a first ridge section of the ridge is from substantially 35% to substantially 70% of a distance measured from the second ridge base edge of the second ridge side wall to the first ridge side wall at a second ridge section of the ridge.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637